Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to application filed on May 4, 2022, in which claims 1-20 are presented for further examination.
Allowable Subject Matter
Claims 1-5, 8-12, 15-19 are allowable in light of the prior art made of record.


EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Mark Wilinski, Reg. No. (63230) on May 27, 2022. The application has been amended as follows:


In the claims:
1. (Currently Amended) 	A method, comprising: 
receiving, by a hardware processor, a device identifier sent from a sensor, the device identifier uniquely identifying a mobile device communicating with the sensor; 
receiving, by the hardware processor, an angular orientation associated with the sensor, wherein the sensor is configured to rotate amongst a plurality of different angular orientations, the angular orientation included in the plurality of different angular orientations; wherein each of the plurality of different angular orientations is associated with a respective home of a plurality of homes, and wherein the sensor is used to provide a shared security service to the plurality of homes; 
based on the device identifier and the angular orientation, determining, by the hardware processor, an allegiance between the mobile device and the sensor; and 
in response to the allegiance between the mobile device and the sensor, associating, by the hardware processor, an output generated by the sensor to the mobile device as part of the shared security service for a home included in the plurality of
homes; determining a position associated with the sensor; and 
identifying the allegiance between the mobile device and the sensor based on the position.
2. The method of claim 1, further comprising associating the output generated by the sensor to the device identifier uniquely identifying the mobile device.
3. The method of claim 1, further comprising receiving the output generated by the sensor.
4. The method of claim 1, wherein the receiving of the device identifier further comprises receiving the device identifier sent from a camera that communicates with the mobile device.
5. The method of claim 4, further comprising identifying the allegiance based on the camera that communicates with the mobile device.
6.	Cancelled
7.	Cancelled
8.  (Currently Amended) 	A system, comprising: 
a hardware processor; and 
a memory device, the memory device storing instructions, the instructions when executed causing the hardware processor to perform operations, the operations comprising: 
receiving a device identifier sent from a sensor, the device identifier uniquely identifying a mobile device communicating with the sensor; 
receiving, by the hardware processor, an angular orientation associated with the sensor, wherein the sensor is configured to rotate amongst a plurality of different angular orientations, the angular orientation included in the plurality of different angular orientations; 
wherein each of the plurality of different angular orientations is associated with a respective home of a plurality of homes, and wherein the sensor is used to provide a shared security service to the plurality of homes;
based on the device identifier and the angular orientation, determining an allegiance between the mobile device and the sensor; and
 in response to the allegiance between the mobile device and the sensor, associating an output generated by the sensor to the mobile device as part of the shared security service for a home included in the plurality of homes; 
determining a position associated with the sensor; and 
identifying the allegiance between the mobile device and the sensor based on the position.

9. The system of claim 8, wherein the operations further comprise associating the output generated by the sensor to the device identifier uniquely identifying the mobile device.
10. The system of claim 8, wherein the operations further comprise receiving the output generated by the sensor.
11. The system of claim 8, wherein the operations further comprise receiving the device identifier sent from a camera that communicates with the mobile device.
12. The system of claim 11, wherein the operations further comprise identifying the allegiance based on the camera that communicates with the mobile device.
13. Cancelled
14. Cancelled
15. (Currently Amended)	A memory device storing instructions that when executed cause a hardware processor to perform operations, the operations comprising: 
receiving a device identifier sent from a sensor, the device identifier uniquely identifying a mobile device communicating with the sensor; receiving, by the hardware processor, an angular orientation associated with the sensor, wherein the sensor is configured to rotate amongst a plurality of different angular orientations, the angular orientation included in the plurality of different angular orientations; 
wherein each of the plurality of different angular orientations is associated with a respective home of a plurality of homes, and wherein the sensor is used to provide a shared security service to the plurality of homes;
based on the device identifier and the angular orientation, determining an allegiance between the mobile device and the sensor; and
 in response to the allegiance between the mobile device and the sensor, associating an output generated by the sensor to the mobile device as part of the shared security service for a home included in the plurality of homes; 
determining a position associated with the sensor; and 
identifying the allegiance between the mobile device and the sensor based on the position.
16. The memory device of claim 15, wherein the operations further comprise associating the output generated by the sensor to the device identifier uniquely identifying the mobile device.
17. The memory device of claim 15, wherein the operations further comprise receiving the output generated by the sensor.
18. The memory device of claim 15, wherein the operations further comprise receiving the device identifier sent from a camera that communicates with the mobile device.
19. The memory device of claim 18, wherein the operations further comprise identifying the allegiance based on the camera that communicates with the mobile device.
20. Cancelled


Conclusion
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  
Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO's official fax number is 571-272-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Noosha Arjomandi, whose telephone number is (571) 272-9784.  The examiner can normally be reached on Monday-Friday from 8 A.M. to 4 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel, can be reached on (571) 272-3645.
June 3, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167